UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6462


CHAUNCEY A. WILLIAMS,

                Plaintiff - Appellant,

          v.

GENE JOHNSON, Director of VA D.O.C.,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:10-cv-01290-TSE-TCB)


Submitted:   July 19, 2012                 Decided:   July 23, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chauncey A. Williams, Appellant Pro Se.      Lara Kate Jacobs,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Chauncey   A.     Williams         appeals    the    district     court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have    reviewed   the    record       and    find    no     reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      Williams v. Johnson, No. 1:10-cv-01290-TSE-TCB (E.D. Va.

filed Feb. 29, 2012; entered Mar. 1, 2012).                        We dispense with

oral   argument    because         the    facts   and     legal    contentions     are

adequately     presented      in    the    materials      before     the   court   and

argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2